UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7215


JOHNNIE PETTAWAY,

                  Petitioner – Appellant,

             v.

COMMONWEALTH   OF  VIRGINIA;   GOVERNOR;  ATTORNEY   GENERAL;
COMMONWEALTH ATTORNEY’S OFFICE OF THE CITY OF NEWPORT NEWS,

                  Respondents – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cv-00481-JCC-IDD)


Submitted:    October 20, 2009               Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnnie Pettaway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnnie Pettaway seeks to appeal the district court’s

order   dismissing       as    successive        his    28    U.S.C.          § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                               See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue   absent      “a   substantial          showing        of    the        denial     of     a

constitutional      right.”           28    U.S.C.      § 2253(c)(2)            (2006).         A

prisoner     satisfies         this        standard      by       demonstrating              that

reasonable    jurists         would    find      that    any       assessment           of     the

constitutional      claims      by    the    district        court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have    independently         reviewed       the     record        and        conclude        that

Pettaway has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense     with    oral      argument       because        the     facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                             2